DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued claim objection is hereby withdrawn in view of amended claim 16.

 	The previously issued 35 U.S.C. § 112(b) is withdrawn in view of amended claim 10.

 	The Applicant’s arguments with respect to claims #1-18 in the reply filed on June 28, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-18 are allowed.

 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “two adjacent pixel circuit joining regions are spaced apart by the transparent regions” (claims 1 and 10).
As to claim 1, Kwon et al. (U.S. Patent Publication No. 2015/0243722 A1), hereafter “Kwon”, teaches in FIG. 4 a base substrate 420; a plurality of gate lines GL arranged along a row on the base substrate and a plurality of data lines DL arranged along a column on the base substrate, and the base substrate further comprising pixel regions P1, P2 arranged in an array; wherein the pixel regions comprise transparent regions TA1, TA2 and pixel circuit regions DA1, DA2, and the pixel circuit regions comprise pixel circuits; and wherein the pixel circuit regions of at least two adjacent pixel regions are disposed next to each other and form a pixel circuit joining region, so that the pixel circuit regions of a same row or a same column of the pixel regions are arranged spaced from each other.  
However, Kwon does not teach two adjacent pixel circuit joining regions spaced apart by the transparent regions and no other prior art was found.
Similarly as to claim 10, Kwon teaches in FIG. 4 a base substrate 420; a plurality of gate lines GL arranged along a row on the base substrate and a plurality of data lines DL arranged along a column on the base substrate, and the base substrate further comprising pixel regions P1, P2 arranged in an array; wherein the pixel regions comprise transparent regions TA1, TA2 and pixel circuit regions DA1, DA2, and the pixel circuit regions comprise pixel circuits; and wherein the pixel circuit regions of at least two adjacent pixel regions are disposed next to each other and form a pixel circuit joining region, so that the pixel circuit regions of a same row or a same column of the pixel regions are arranged spaced from each other, and a border line (horizontal line) between the transparent regions and the pixel circuit regions is a straight line.
However, Kwon does not teach two adjacent pixel circuit joining regions spaced apart by the transparent regions and no other prior art was found.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Not Relied Upon
 	The following prior art was not relied upon but is made of record:
Lee et al. (U.S. Patent Publication No. 2017/0263895 A1)

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829